Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          March 30, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 52670-1-II

                                Respondent,

        v.                                                    UNPUBLISHED OPINION

 XAVIER MICHAEL MAGANA,

                                Appellant.



       MAXA, J. – Xavier Magana appeals the superior court’s denial of multiple post-conviction

motions that he filed several years after this court affirmed his conviction for first degree murder.

The superior court transferred two motions for the State to produce exculpatory evidence and

discovery material to this court under CrR 7.8(c)(2), but this court returned the motions to the

superior court because CrR 7.8 did not apply. Magana filed several additional motions in the

superior court.

       We hold that the superior court (1) did not err in denying Magana’s motions for the State

to produce exculpatory evidence and discovery materials, (2) did not err by denying Magana’s

motion to correct the judgment and sentence, (3) did not err by failing to conduct an evidentiary

hearing regarding motions that this court returned to the superior court, (4) did not violate

Magana’s right to be present, (5) did not deny Magana’s right to assistance of counsel, (6) did
No. 52670-1-II


not violate Magana’s public trial right, and (7) did not err by failing to provide any reasons for its

orders denying Magana’s motions.

       Accordingly, we affirm the superior court’s denial of Magana’s post-conviction motions.

                                              FACTS

Background

       In 2011, Magana agreed to plead guilty to a first degree murder charge. Magana

subsequently filed a motion to withdraw his guilty plea, which the trial court denied. The trial

court sentenced Magana to 333 months of confinement and 36 months of community custody.

       Magana appealed the trial court’s denial of his motion to withdraw his guilty plea. We

affirmed Magana’s conviction. This court issued a mandate on March 14, 2013.

Magana’s Motions to Produce Evidence and Discovery Material

       In October 2017, Magana filed a motion for the State to produce exculpatory and

mitigating evidence. Magana’s declaration in support of the motion referenced evidence

regarding the GPS coordinates of his cell phone. The court transferred Magana’s motion to this

court to be considered as a personal restraint petition (PRP) under CrR 7.8(c)(2) because the

motion appeared to be time-barred under RCW 10.73.090.

       In February 2018, Magana filed a motion to produce discovery material. In his motion,

Magana requested that the superior court order the State and his former defense counsel to

“produce any and all material pursuant to CrR 4.7,” including correspondence between the State

and defense counsel, all prior plea agreements, and all judgments and sentences pertaining to

Magana’s criminal history. Clerk’s Papers (CP) at 93. The court found that Magana’s motion

was time-barred under RCW 10.73.090 and transferred the motion to this court to be considered

as a PRP under CrR 7.8(c)(2).




                                                  2
No. 52670-1-II


        In March, this court rejected both of the superior court’s transfer orders after determining

that that neither Magana’s October 2017 nor February 2018 motion was a CrR 7.8 motion.

Accordingly, this court returned both filings to the superior court. The order rejecting transfer

stated: “ORDERED that the order transferring is rejected and the matter and additional filings

are returned to the superior court for further action.” CP at 181.

        In May, Magana filed a motion for an evidentiary hearing regarding the October 2017

and February 2018 motions that had been returned to the superior court. He also requested that

those motions be considered together with other motions that he had filed (discussed below).

        The superior court entered orders denying both Magana’s October 2017 and February

2018 motions, and the motion for an evidentiary hearing. There is no indication in the record

that the court conducted a hearing on these motions or signed the orders in open court. None of

the orders stated a basis for the denials.

Magana’s Additional Motions

        In January 2018, Magana filed a motion to correct the judgment and sentence. In his

motion, Magana claimed that he was unlawfully sentenced to an exceptional sentence. He

requested that the superior court order that he be transported to a resentencing hearing in which

the court could impose a standard range sentence.

        In March, Magana filed six separate motions: (1) to compel recusal of the judge; (2) to

appoint a neutral adjudicator; (3) to compel the results of gunshot residue testing on the victim;

(4) to compel the State to produce various records; (5) to subpoena witnesses; and (6) to

supplement his October 2017 motion for production of evidence with his motion to produce and

his motion to subpoena witnesses and to consolidate his October 2017 and February 2018

motions.




                                                 3
No. 52670-1-II


       In April, Magana filed a motion to transport him from custody of the Department of

Corrections to custody of the Pierce County Sheriff.

       The superior court entered orders denying the motion to correct the judgment and

sentence, Magana’s March motions, and his motion for transport. There is no indication in the

record that the court conducted a hearing on these motions or signed the orders in open court.

None of the orders stated a basis for the denials.

       Magana appeals the superior court’s denial of his post-conviction motions.

                                            ANALYSIS

A.     MOTIONS FOR THE STATE TO PRODUCE EVIDENCE

       Magana argues that the superior court erred by denying his motions for the State to

produce exculpatory evidence and discovery materials. We disagree.

       The Supreme Court in In re Personal Restraint of Gentry addressed a post-conviction

motion for discovery from the standpoint of due process. 137 Wn.2d 378, 390-91, 972 P.2d

1250 (1999). The court stated, “From a due process standpoint, prisoners seeking postconviction

relief are not entitled to discovery as a matter of ordinary course, but are limited to discovery

only to the extent the prisoner can show good cause to believe the discovery would prove

entitlement to relief.” Id. The offender’s allegations must be specific to his or her own case. Id.

n.5. They may not be “speculative or conclusory.” Id.

       Here, Magana has not even attempted to show good cause to believe that the information

he requested would prove entitlement to relief, and the record does not support such a finding.

Therefore, the superior court did not err in denying his motions.




                                                     4
No. 52670-1-II


B.     MOTION TO CORRECT JUDGMENT AND SENTENCE

       Magana argues that the superior court erred by declining to correct the judgment and

sentence. Specifically, he claims that the court imposed a total sentence including a term of

community custody in excess of the statutory maximum. We disagree.

       A sentencing court is not allowed to impose a combined term of confinement and

community custody that exceeds the statutory maximum. Former RCW 9.94A.505(5) (2006);

State v. Boyd, 174 Wn.2d 470, 473, 275 P.3d 321 (2012). Therefore, RCW 9.94A.701(9)

requires the sentencing court to reduce the community custody term if the confinement and

community custody terms combined exceed the statutory maximum.

       Magana argues that the court erred in denying his motion to correct the judgment and

sentence because his total sentence – including community custody – exceeded the standard

range. Specifically, the court sentenced him to 333 months of confinement followed by 36

months of community custody, totaling 369 months, while the high end of the standard range

sentence for his conviction was 333 months of confinement.

       However, the rule is that the total time of confinement and community custody cannot

exceed the statutory maximum sentence, not the standard range sentence. Former RCW

9.94A.505(5). The statutory maximum sentence for first degree murder is life in prison. RCW

9A.32.040. Therefore, Magana’s sentence did not exceed the statutory maximum and the trial

court did not err in denying this motion.

C.     MOTION FOR EVIDENTIARY HEARING

       Magana argues that the superior court erred by failing to conduct an evidentiary hearing

on his October 2017 and February 2018 motions that this court returned to the superior court.

We disagree.




                                                5
No. 52670-1-II


       This court’s order rejecting transfer concluded that “Magana’s motion for production of

documents and the related filings are not CrR 7.8 motions.” CP at 181. In addition, the order

provided that “the matter and additional filings” be returned to the superior court for “further

action.” CP at 181. This court did not mandate an evidentiary hearing as Magana contends.

       Magana cites CrR 7.8(c) and RAP 16.12 for the proposition that our return of his motions

required an evidentiary hearing. But neither applies here. First, CrR 7.8(c) establishes the

procedure for addressing CrR 7.8 motions. However, as we concluded in the order rejecting

transfer, neither of Magana’s returned motions were CrR 7.8 motions. Therefore, CrR 7.8(c) is

inapplicable here. Second, RAP 16.12 governs the transfer of PRPs to superior court for either a

“reference hearing” or a “determination on the merits.” RAP 16.12. But here, Magana’s

motions were not returned as a PRP, and the order rejecting transfer did not invoke RAP 16.12.

Therefore, RAP 16.12 is also inapplicable.

       Magana provides no other authority for the proposition that the superior court was

required to conduct an evidentiary hearing on the returned motions. Accordingly, we hold that

the superior court did not err in denying the motion.

D.     CHALLENGES REGARDING ENTRY OF ORDERS

       Magana argues that when the superior court entered the orders denying his various

motions in October 2018, the court violated (1) his right to be present, (2) his right to assistance

of counsel, (3) his public trial right, and (4) his procedural due process right to the reasons for the

denials. We disagree.

       1.    Right to be Present

       A criminal defendant has the constitutional right to be present at all critical stages of the

proceedings “ ‘at any stage of the criminal proceeding that is critical to its outcome if his




                                                  6
No. 52670-1-II


presence would contribute to the fairness of the procedure.’ ” State v. Love, 183 Wn.2d 598,

608, 354 P.3d 841 (2015) (quoting Kentucky v. Stincer, 482 U.S. 730, 745, 107 S. Ct. 2658, 96

L.Ed.2d 631 (1987)). However, a defendant’s right to be present is not absolute. State v. Irby,

170 Wn.2d 874, 881, 246 P.3d 796 (2011). A defendant has the right to be present at a

proceeding only when there is a reasonably substantial relationship between his or her presence

and the opportunity to defend against a charge. Id. And a defendant does not have the right to

be present if his/her presence would be useless or not beneficial. Id. We review whether a

defendant’s constitutional right to be present has been violated de novo. Id. at 880.

       Here, Magana seems to assume that the superior court held some type of hearing when it

signed the orders denying Magana’s motion. But nothing in the record supports that assumption.

Instead, the court appears to have simply signed the orders in chambers. Magana provides no

authority for the proposition that a defendant has the right to be present when the superior court

signs orders denying motions. And we reject such a proposition.

       Therefore, we hold that the superior court did not violate Magana’s right to be present

when it signed the orders denying his motions.

       2.   Right to Assistance of Counsel

       There is no constitutional right to counsel in post-conviction proceedings other than the

first direct appeal of right. State v. Forest, 125 Wn. App. 702, 707, 105 P.3d 1045 (2005). Here,

the State provided Magana with counsel for a post-conviction direct appeal at public expense.

The motions at issue here were filed after Magana’s first appeal was final. Therefore, Magana

had no right to counsel regarding these motions.

       We hold that the superior court did not violate Magana’s right to counsel when it signed

the orders denying his motions.




                                                 7
No. 52670-1-II


        3.   Public Trial Right

        A defendant has the constitutional right to a public trial. Love, 183 Wn.2d at 604. In

addition, article I, section 10 of the Washington Constitution states that “[j]ustice in all cases

shall be administered openly, and without unnecessary delay.”

        However, “not every interaction between the court, counsel, and defendants will

implicate the right to a public trial, or constitute a closure if closed to the public.” State v.

Sublett, 176 Wn.2d 58, 71, 292 P.3d 715 (2012). Magana provides no authority for the

proposition that a court closure has occurred or the public trial right is implicated when the

superior court signs orders denying motions in chambers. And we reject such a proposition.

        We hold that the superior court did not violate Magana’s public trial right when it signed

the orders denying his motions.

        4.   Right to a Reasoned Decision

        Magana cites Beers v. Ross, 137 Wn. App. 566, 573-74, 154 P.3d 277 (2007) for the

proposition that a trial court errs when it denies a motion without stating the reason. In Beers, a

civil case, the trial court denied the plaintiffs’ motion to file an untimely reply to defendant’s

counterclaim without stating a reason. Id. at 574. This court stated that “[t]he trial court erred

when it denied the Beerses’ motion for no apparent reason.” Id. However, this statement was

made in the specific context of whether the trial court abused its discretion in denying the

motion. The court’s statement cannot be interpreted as requiring a superior court to expressly

state a reason any time it denies a motion.

        Magana provides no other authority for the proposition that a superior court must

expressly state a reason any time it denies a defendant’s post-conviction motion. And we reject

such a proposition.




                                                   8
No. 52670-1-II


        We hold that the superior court did not err when it denied Magana’s motions without

stating the reasons for the denials.

                                        CONCLUSION

        We affirm the superior court’s denial of Magana’s post-conviction motions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    MAXA, J.


 We concur:



 SUTTON, A.C.J.




 GLASGOW, J.




                                                9